 

Exhibit 10.30

AMENDMENT NO. 2 TO

GAS TRANSPORTATION AGREEMENT

This Amendment No. 2 (this “Amendment”), dated as of February 3, 2016, to that
certain Gas Transportation Agreement, dated as of April 14, 2015, as amended by
that certain Amendment No. 1 to Gas Transportation Agreement, dated as of August
5, 2015 (as so amended, the “Agreement”), is entered into by and among PennTex
North Louisiana, LLC, a Delaware limited liability company (“Transporter”), and
MRD Operating LLC, a Delaware limited liability company
(“Customer”).  Transporter and Customer are each referred to herein as a
“Party,” and collectively as, the “Parties.”  Capitalized terms used but not
defined herein have the meaning given to them in the Agreement.

WHEREAS, Transporter has agreed to provide certain gas transportation services
for Customer, and Customer has agreed to make certain payments to Transporter,
pursuant to the Agreement; and

WHEREAS, the Parties desire to amend the Agreement in accordance with Article XV
thereof as set forth herein.

NOW THEREFORE, in consideration of the premises of this Amendment and the
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:

1. Definitions.  Article I of the Agreement is hereby amended by adding thereto
in alphabetical order the following definitions, which shall read in full as
follows:

“Customer’s Priority Firm Service Gas” shall mean an amount of Customer Gas
equal to 100,000 MMBtu per Day, which shall be entitled to Priority Firm Service
on the Transportation System.  

“Priority Firm Service” shall mean Firm Service that Transporter is
contractually entitled to interrupt its performance only after all Interruptible
Service and all other Firm Service has been curtailed in accordance with Article
V.

“Priority Firm Service Gas” shall mean all Gas entitled to Priority Firm Service
on the Transportation System, including, without limitation, Customer’s Priority
Firm Service Gas.  

2. Amendment and Restatement of Article V.  Article V of the Agreement is hereby
amended by deleting such Article in its entirety and replacing it with the
following:

Article V.Curtailment

If on any Day the quantity of Customer Gas and all other Gas available for
delivery into the Transportation System on such Day exceeds the capacity of the
Transportation System at any point, then Transporter shall interrupt or curtail
receipts of Gas with respect to the affected point(s) only in accordance with
the following:

(a) First, Transporter shall curtail all Interruptible Service Gas prior to
curtailing Firm Service Gas.  In the event Transporter curtails some, but not
all, Interruptible Service Gas on a particular Day, Transporter shall allocate
the capacity of the Transportation System available for Interruptible Service
Gas at the affected points on a pro rata basis based upon the last confirmed
nominations of Interruptible Service Gas from all shippers on the Transportation
System prior to the event causing the curtailment.

(b) Second, if additional curtailments are required beyond those described in
the immediately preceding clause (a), Transporter shall curtail Firm Service Gas
(excluding Priority Firm Service Gas).  In the event Transporter curtails some,
but not all, such Firm Service Gas on a particular Day, Transporter shall
allocate the capacity of the Transportation System at the affected point(s) on a
pro rata basis based upon the last confirmed

 

--------------------------------------------------------------------------------

 

nominations of Firm Service Gas (excluding Priority Firm Service Gas) from all
shippers on the Transportation System prior to the event causing the
curtailment.

(c) Third, if additional curtailments are required beyond those described in the
immediately preceding clauses (a) and (b), Transporter shall curtail Priority
Firm Service Gas.  In the event Transporter curtails some, but not all, such
Priority Firm Service Gas on a particular Day, Transporter shall allocate the
capacity of the Transportation System at the affected point(s) on a pro rata
basis based upon each shipper’s Priority Firm Service Gas (including Shipper’s
Priority Firm Service Gas).

Transporter shall provide Customer notice of any interruption or curtailment of
the receipt of Customer Gas into the Transportation System as is reasonable
under the circumstances.

3. Demand Charge.  Article VIII of the Agreement is hereby amended by adding a
new subsection (c) to the Section thereof entitled “Fees,” which shall read in
full as follows:

(c) Demand Charge.  Commencing January 1, 2016 and ending December 31, 2025, for
each Month, Customer shall pay to Transporter a demand charge of $360,000 per
Month in consideration of Transporter’s agreement to provide Priority Firm
Service to Customer.  Such demand charge shall be in addition to the
transportation fee described in Section VIII(a) of this Agreement.

4. Governing Law.  This Amendment shall be governed, interpreted and construed
in accordance with the laws of the State of Texas without regard to the
conflicts of laws provisions thereof.

5. Counterpart Execution.  This Amendment may be executed in any number of
counterparts, each of which shall be considered an original, and all of which
shall be considered one and the same instrument. Any signature delivered by a
Party by facsimile transmission or electronically shall be deemed an original
signature.

6. Integration with Agreement.  This Amendment shall be and hereby is
incorporated into and forms a part of the Agreement.  Except as expressly
provided herein, all terms and conditions of the Agreement shall remain in full
force and effect.

[signature page follows]

 

 

2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Party has duly executed this Amendment as of the date
first written above.

 

MRD Operating LLC

 

By:

Memorial Resource Development Corp.,

 

its sole member

 

By:

/s/ Kyle N. Roane

Name:

Kyle N. Roane

Title:

Senior Vice President

 

PennTex North Louisiana, LLC

 

By:

/s/ Robert O. Bond

Name:

Robert O. Bond

Title:

Chief Operating Officer

 

[Signature Page to Amendment No. 2 to Gas Transportation Agreement]

 